Exhibit 10.1

 

 

To: China Health Resource, Inc.   343 Sui Zhou Zhong Road   Suining City,
Sichuan Province   People’s Republic of China     Date: January 26, 2011     Re:
Resignation

 

 

To the Board of Directors:

 

It has been a pleasure to serve as member of the Board of Directors for China
Health Resource, Inc. (“Company”). I hereby respectfully, submit my resignation
to depart as a member of the Board of Directors, effective immediately. There
are no disagreements between the parties.

 

 

Sincerely,

 

/s/ Gewei Wang

Gewei Wang

